In a matrimonial action (1) the cross appeals are from stated portions of a judgment of the Supreme Court, Nassau Coun*907ty, entered February 28, 1980, and (2) the defendant appeals from a further judgment of the same court, entered May 16, 1980. (The notice of appeal from the order underlying the latter judgment is deemed a premature notice of appeal from the judgment entered thereon [see CPLR 5520, subd (c)].) Judgment entered February 28, 1980 affirmed insofar as appealed from and judgment entered May 16, 1980 affirmed, without costs or disbursements. No opinion. Hopkins, J.P., Lazer, Gibbons and Cohalan, JJ., concur.